Citation Nr: 0515067	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  03-21 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of right shoulder injury with chronic strain and 
partial rotator cuff tear.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to June 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In March 2005, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge, 
sitting in Washington, D.C.  The hearing transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claim for an increased rating for his right shoulder 
disorder.  

During the veteran's March 2005 hearing before the Board, he 
reported that his right shoulder problems had increased in 
severity.  Although he noted that he had participated in VA 
physical therapy, he had experienced increased pain and 
numbness radiating from his right shoulder.  He maintained 
that he felt that his right shoulder disorder had worsened 
since the last VA examination in January 2003.

In light of this, the Board finds that a current examination 
report is necessary before addressing the issue on appeal.  
As detailed below, the examiner should comment on weakness, 
fatigue and lack of endurance with repetitive use. 38 C.F.R. 
§§ 4.40, 4.45 (2004).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The veteran also reported during the hearing that he has 
received VA treatment for his right shoulder in several times 
in late 2004 and early 2005.  An attempt should be made to 
obtain any relevant VA medical records.

Accordingly, the case is hereby REMANDED to the RO, via the 
Appeals Management Center in Washington, D.C., for the 
following actions:

1.  Obtain outpatient treatment records 
related to the claim on appeal from the 
Bay Pines VA Medical Center (VAMC) for 
the period from April 1998 to the 
present. 
 
2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  The RO should inform him 
that he should provide or notify the RO 
of any relevant medical evidence that he 
has in his possession.

3.  If the RO is unable to obtain any 
pertinent evidence identified but not 
provided by the veteran, it should so 
inform the veteran and request him to 
provide the outstanding evidence. 

4.  Thereafter, the RO should schedule 
the veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the current severity of the 
veteran's service-connected right 
shoulder disability.  The claims folder 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

?	The examiner is requested to provide 
accurate and fully descriptive 
assessments of all clinical findings 
resulting from the service-connected 
right shoulder disability, including 
those relating to any muscle and 
nerve impairments.  

?	All symptomatology due to the 
service-connected disability should 
be described.  In reporting the 
results of range of motion testing, 
the examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if 
any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

?	Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.

?	The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

5.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case to the veteran and afford him 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	L.A. HOWELL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


